 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrustees of BostonUniversityandBuilding andServiceEmployees'InternationalUnion, Local254, AFL-CIO. Case 1-CA-9296April 29, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERS JENKINSAND KENNEDYOn January 29, 1974, Administrative Law JudgePaul Bisgyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Trusteesof BostonUniversity,Boston,Massachusetts,itsofficers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.whether the Respondent since on or about August 17,1973,has failed to perform its statutory bargainingobligation by refusing to furnish to Building and ServiceEmployees' International Union,Local254,AFL-CIO,herein called the Union, the exclusive representative of theRespondent'smaintenance and servicing employees, cer-tain requested information alleged to be relevant andnecessary to the processing of a grievance under theparties' current collective-bargaining agreement and there-by violated Section 8(aXl) and(5) of the National LaborRelations Act,as amended.2At the close of the hearing,thepartieswaived oral argument but thereafter theGeneral Counsel and the Respondent submitted briefs insupportof their respective positions.Upon the entire record,3and from my observation of thedemeanor of the witnesses,and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONThe Respondent operatesa privatenonprofit education-al institution in Boston,Massachusetts,where it also has itsprincipal office. From these operations, it annually derivesgross revenues, for use with no restrictions,in excess of $1million.In the regular course and conduct of theinstitution,the Respondent annually purchases goods andmaterials valued in excessof $50,000 which are transportedto its Boston locationdirectlyfrom sources outside theCommonwealth.It is conceded,and I find,that the Respondent is anemployer engagedin commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAdmittedly, the Unionis a labor organization within themeaningof Section 2(5) of the Act.DECISIONSTATEMENT OF THE CASEPAULBISGYER,Administrative Law Judge: Thisproceed-ing,with allpartiesrepresented,was heard on November19, 1973,in Boston,Massachusetts,on the complaint of theGeneral Counsel issuedon October 11, 1973,1 and theanswer of Trustees of BostonUniversity,herein called theRespondentor the University.In issueis the questioniThe complaint is based on a charge filed by Building and ServiceEmployees'InternationalUnion, Local 254, AFL-CIO,on Aug. 24, 1973, acopy of whichwas duly servedon the Respondent by registered mail onAug. 27, 1973.2Section8(a)( I) of the Actmakes it an unfair labor practice for anemployer"to interfere with,restrain, or coerceemployees in the exercise ofthe rights guaranteed in section 7." Insofar as pertinent,Section 7 providesthat"[e ]mployeesshall have theright to self-organization,to form, join, orassist labor organizations,to bargaincollectivelythrough representatives oftheir own choosing, and to engagein other concertedactivities for thepurpose of collective bargaining or other mutual aid or protection ...."Section 8(a)(5)makes it an unfair labor practice for an employer "torefuse to bargain collectively with the representatives of his employees"designatedby a majority of themin an appropriate unit.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The EvidenceFor the past 20 years, the Unionhas been the collective-bargaining representative of the Respondent'smainte-nance and servicing employees.4 Included in the bargain-ing unit,among others,were seven painters assigned to thepaint shop which wasone of several subdepartments of thephysical plantsupervisedby Director John J.Hoban and3No opposition having been filed to the General Counsel's motion tocorrect the record,a copy ofwhich was duly served on the parties, themotion is granted and the transcript of testimony is accordingly corrected inthe respects indicated in Appendix A of this Decision[omitted frompublication J.4Thebargaining unit,as described in the complaint and conceded to beappropriate,consists of:All full-time and regular part-time employeesemployed byRespondentin the maintenance and servicing of BostonUniversity in theCommonwealth of Massachusetts,exclusive of student employees,employees directly assigned to academic departments,office clericalemployees, professional employees,guards and supervisors as definedin Section 2(11) of the Act.210 NLRB No. 48 TRUSTEES OF BOSTON UNIVERSITYAssistant Director Nathan H. Poor.As discussed below, itwas the elimination of the paint shop and the permanentlayoff of six employee-painters which gave rise to the filingof a grievance and the Union'sdemands for assertedlyrelevant and necessary information to enable it to handleand process the grievance intelligently.The pertinent factsare undisputed and may be summarized,as follows:On August 13, 1973,5six of the seven employee-painters6received separate letters signed by Assistant Director Poor,stating:Due to a budget reduction,the Boston UniversityPhysical Plant is eliminating the Paint Shop work force.Therefore,this date will mark your notice of layoff,which will be effective on August 31, 1973.If you desire to be placed on a re-employment list andapply for other Universitypositions,please contact thePersonnel Services Department ... .It appears that, in eliminating the paint shop and laying offthe painters,the Respondent acted in reliance upon articleVI, the management rights section of its current collective-bargaining contract with the Union,7which provides:The parties agree that the operation of BostonUniversity,including the supervision of the employeesand of their work,isthe right of theUniversity.Accordingly,the establishment of reasonable rules toassure orderly and effective work,the determination ofwhat,when and where duties will be performed, theright to lay off employees due to lack of work, thedetermination of employees'competency, the hiring,transfer,promotion,demotion,layoff,discipline ordischarge of employees for just cause,and workingschedules, are rights of theUniversityalone, subject toother provisions of this Agreement.The University shallSAll dates refer to 1973 unless otherwise indicated.6One painter was retained in the Respondent's employ but his retentionhas no bearing on the issue before me.IThis contract was executed on January 31, 1973,for a term expiring onOctober 31,1974, and yearly thereafter in the absence of 60-day writtennotice of termination.6Art. VII provides, in pertinent part,as follows:1.The representatives of both the University and the Union shall beresponsible for making prompt and earnest efforts to adjust grievancesor misunderstandings between employees and the University.3.Grievances other than those handled directly by the individualaffected shall be handled as follows:Step 1: The grievance shall be taken up by the Union's Stewardwith the Foreman within seven (7) days of the allegedinfraction.If no satisfactory settlement is reached within two (2)days thereafter, then:Step 2: The grievance shall be reduced to writing and submittedto the other side.The written statement of the grievance shallspecify the provision or provisions of the Agreement claimed tobe violated.The grievance shall be taken up at a conferencebetween representatives of the Union and the authorizedrepresentative of the University.Such conference shall be heldwithin five(5) days after it has been requested.331not exercise these rightsarbitrarily,capriciously or in badfaith.[Emphasis supplied.]Upon the painters'receipt of their layoff notices, ShopStewardDemers telephoned the Union and informedAssistant Business Agent James C. Moore of the Respon-dent's action.The next day(August 14),the Respondentsent the Union copies of the layoff letters quoted above.Acting in accordance with the four-step grievance-arbitration procedure prescribed by the parties'contractsthe shop steward promptly protested the layoff to thepainters' foreman who summarily rejected their complaint.A written grievance dated August 14 was thereupondrafted by the Union and signed by the laid-off painters,alleging that the elimination of the paint shop and theirlayoffviolatedarticlesI(purpose of agreement), II(recognition),V (seniority),VI (management rights), andXX (antidiscrimination) of the contract .9At a union-management meeting held in Poor's office onAugust 17,as the second step in the grievance procedure,Moore presented the written grievance to Poor. In theensuing discussion,Poor explained that Director Hobanhad made the decision to discontinue the paint shop and tolay off the six painters on account of a reduction in thephysical plant budget;that the paint shop was selected forelimination because it performed the "least essential"services;and that the Respondent's action was sanctionedby the above-quoted management rights clause in thebargaining contract.When the shop steward asserted thathe had observed an increase in painting work beingperformed by subcontractors at that time,10 Poor deniedthat the moneys expended for this year's subcontractedpainting jobs exceeded such expenditures during the past 2or 3 years.Admittedly,theRespondent has for yearsemployed contractors to perform painting work at theUniversity,in addition to that regularly done by its ownpainters,without objection from the Union.It also appearsStep 3:In the event the grievance is not settled, the authorizedrepresentatives of the Union shall meet with the PersonnelDirector. Step 4: If no settlement is arrived at within five (5)days following such conference,then eitherpartymay submitthe grievance to arbitration under the rules of the AmericanArbitration Association.The decision of the arbitrator shall befinal and binding except that he shall have no authority to addto, subtract from,change or disregard any of the terms orprovisions of this Agreement ....The word "grievance"shall not be interpreted to include questions ofgeneral wage rates throughout the bargaining unit. These questions arereserved tothe Universityand the Union.9 Specifically, the grievance stated that"Our rights under arts. 1, 11, V,VI, and XX have been violated in that Boston University has notified usthat they are going to eliminate the Building and Grounds Paint Shop, whilethe services of painters are still going to be required to maintain theUniversity."Art. Vrelates to the Respondent's retention of a seventhpainter, concerning which no information was requested and therefore isnot involved in this case.10Moore similarly testified that between August 17 and23 he, too, hadobserved a great number of outside painters working at the University andthatafterAugust 31,the effective date of thelayoff,he also saw acontractor's painter finishing jobs which lard-off painters had previouslystarted.Moore further testified that he believed that the paintingsubcontracts were entered into about June and July and that he had noknowledge whether any were executed after the effective date of the layoff. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat this contracting practice never resulted in the past inthe layoff of any of the University'sown painters."In the course of these discussions,Moore sought fromthe Respondent substantiation of the reason advanced forthe layoffand information concerning subcontractedpaintingwork. Accordingly,he requested of Poor copies ofthe physical plant budget for the current and the 2 previousyears and copies of the painting subcontracts executedduring the same years.12Moore testified that he neededthismaterial toverifyand evaluate the asserted budget cutand the extent of subcontracted paintingwork bycompar-ing thecurrent physicalplant budget and subcontractswith those of the past2 yearsin order to ascertain whetherthe elimination of the paintshop and the layoff werejustifiable or whether the Respondent had actedarbitrarilyand in bad faith.13 Poor,however,declinedto provide therequested datasolelyon the groundthat the Union was notentitled toit.The meeting ended withPoor's denial of thegrievance.Not having received satisfaction of the grievance on thislevel,theUnion proceededto the thirdstep of thegrievance procedure.On August 23, Moore,accompaniedby the shopsteward and a painter,bothof whom had alsoattended the prior meeting,met with PersonnelDirectorRitchie,hisassistant,Jack Schnieder,PhysicalPlantDirectorHoban,and Poor.In response to Ritchie'sinquiries,Moore undertookto clarifyin what respects hebelieved the contractwas violatedby theRespondent asset forth in the written grievance.He explainedthat articleI(purpose of agreement)was violatedin that goodrelations between theparties could not be promoted byeliminating the paintshop whileretaining outside paintersto performpainting work.Article II (recognition)wasbreachedbecause employees representedby the Unionwere laid offand therebywere removed from the unit.Article VI (management rights)was violated because theRespondentacted arbitrarily and in bad faithin discontin-uing the paint shop while"quite a bitof painting" wasbeing carried onby contractingfirms.Finally, article XX(antidiscrimination)was breachedin that thepainters wereselected from amongall the employees to be terminated. Inresponse toMoore'scontentionthatarticleVI wasviolated,Ritchie insistedthat the elimination of the paintshop withthe consequent layoff was dueto a cut in thephysical plant budget. Hoban confirmed Ritchie, addingthat the paint shop was discontinued because it was the"least essential"service.On this occasion,Moore reiteratedthe Union's requestfor copies of the physical plant budgetand the painting contractsfor the current and 2 previousyears.14Ritchie,however,adheredto the University'sposition that the Unionwas not entitledto suchinforma-tion.Atthispoint, the shopsteward askedHoban whetherhe had anypainting contracts which werecosting the11Of course,the question whether the subcontracting was actually afactor in the elimination of the paint shop relates to the meets of thecontroversy between the parties,which is now pending before an arbitrator,and manifestly is not an issue before me.isMoore also requested copies of the budget for the same years for theentireUniversity covering departments other than those comprising thephysical plant. The complaint,however,does not allege the Respondent'srefusal to furnish such information to violate the Act and, hence,is not anissue in this proceeding.isAs indicated above,art.VI of the contract entitled "Management-University $80 a day per man. Hoban answered in thenegative.Ritchie then denied the grievance on the groundof management rights and the meeting closed.It is notedthat at neither the August 17 nor August 23 meeting didthe Respondent claim that the requested information wasnonexistent or too burdensome to produce.The Respondent'srefusal to furnishthe requestedinformation prompted the Union to file the next day(August 24)the unfair labor practice charge in this case,alleging that this information was relevant and necessaryfor the Union's intelligent and effective representation oftheemployees in question regarding their layoff. Inaddition,pursuant to the contractual grievance procedure,the Union submitted its grievance to arbitration,manifest-ly the appropriateforum forthe resolution of the parties'dispute on the merits. It appears that at the subsequentlyheld arbitration hearing the question of the Union's rightto the material involved in the present unfair laborpractices case was not raised but that,after evidence wastaken pertaining to the merits of the dispute,the arbitratordecided to keep the proceeding "open pendingfurtheradvice from the Parties" regarding the disposition of theunfair labor practice case.15 It is unclear whether or not thearbitrator committed himself to receive as evidence anydocuments or information the Board might order theRespondent to furnish to the Union.In justification of the discontinuance of the paint shopand the termination of the six employee-painters and indefense of the Respondent'swithholding of the requestedmaterial,Director Hoban testified that it was he who madethe decision to eliminate the paint shop and to terminatethe employee-painters;16 that this decision was based onhis opinion that it was not efficient to paint the Universi-ty's buildings during the academic year but that this workshould be performed during the vacation period from Maythrough August; and that for this reason it was unnecessar-y to maintain a regular painting crew.It is undisputed thatthe foregoing reason was not conveyed to the Union or thelaid-off painters.Hoban further testified that for the past 2fiscalyears theamountof subcontracted painting workremained substantially the same;thatmost of thosecontracts for the current year were let in June and a few inJuly and August; and that, although those contracts calledfor completiondatesprior to August 31, contractorsremainedon the job after that date for the sole purpose offinishingup work which they should have completedbefore.B.Concluding FindingsThe General Counsel contends that the informationsought by the Union is relevant and reasonably necessaryfor the proper performance of its statutory function toRights,"expressly provides that'qt the University shall not exercise theserights arbitrarily, capriciously or in bad faith."14On this occasion,too,Mooreunsuccessfullysought copies of theUniversity's budget pertaining to departments other thanthe physical plant.isAccording to Assistant BusinessAgent Moore,his initialrequest tothe arbitrator to postpone the arbitration hearing pendingthe outcome ofthe instant Board case was denied.isAs of the time of hearing herein, the terminated painterswere notreplaced. TRUSTEESOF BOSTON UNIVERSITY333administer the bargaining agreement and intelligently toevaluate and process the layoff grievance thereunder andthat therefore the Respondent's refusal tocomply with theUnion's requests constitutes a breach of the Respondent'sbargaining obligation violative of Section 8(aX5) and (1) ofthe Act. The Respondent, on the other hand, argues thattheUnionisnot entitled to the requested informationbecause such material "bears no relevance to the issues indispute, is privileged and, if made public, couldresult insubstantial damage to the University." To demonstrate theirrelevancy of the requested data,the Respondent urgesthat it exercised in good faith its managerial rights underarticleVI of the parties'agreement to eliminate the paintshop and lay off its employee-painters and that no worknormally performed by these painters was contracted out.However,no evidence was adduced showing the confiden-tial nature of the requested information or the damage theRespondentwould likely suffer as a consequence ofdisclosure.It is now settled law that the duty to bargain in goodfaith imposed upon an employer by Section 8(aX5) of theAct includes the obligation to providethe employees'representativewith information relevant and reasonablynecessary to the intelligent performance of its function asbargaining agent.17Since"the duty tobargain," as theSupreme Court has observed, "unquestionably extendsbeyond the period of contract negotiations and applies tolabor-management relations during the term of an agree-ment," 18 the employer's obligation to furnish informationextends with equal force to material needed by the Unionfor the effective administration of an existing contract andthe processing of grievances thereunder even througharbitration.19Certainly, the production of relevant infor-mation with respect to a grievance serves the additionalworthwhile purpose of enabling the bargaining representa-tive to evaluate prudently the merits of the asserted claimwith the view of deciding whether to pursue the grievancethrough arbitration or to dropit 20And wherebindingarbitration is pursued under the parties' contract, theforegoing"discovery-typestandarddecide[s]nothingabout the merits" of the controversy, which still remains asa matter for the arbitrator's ultimate resolution unaffectedby "theBoard's threshold determination concerning thepotential relevance of the requested information." 21Applying theseprinciples to the present case,I find,contrary to the Respondent's contention, that the Union isentitled to copies of the physical plant budget for thecurrent and 2 prior years and copies ofthe paintingsubcontracts entered into during these years and that theRespondent's asserted good-faith reliance on its contractu-al right unilaterally to discontinue the paint shop and tolay off its painters does not relieve it of the statutory dutyto produce this material. The requested information, I find,has potential relevance to the employee-painters' grievance17NL.R B v. Acme Industrial Co.,385 U.S. 432, 435-436 (1967);ThePrudential Insurance Company of America v. N.LR.B.,412 F.2d 77, 81 (C.A.2), cert denied 396 U.S. 928 (1969);The Timken Roller Bearing Company Y.N LR B,325 F 2d 746, 750 (C.A. 6, 1963),cert, denied376 U.S. 971(1964).18N L R. B v Acme, supra436.19Fn17, supra20 It is not, nor can it be validly, contended that theBoard is withoutjurisdiction to decidethe relevancy of the requested material. As theand must be supplied to the Union as their bargainingagent.As indicated above,the Respondent bases its right todiscontinue the paint shop and lay off the painting crew onthe management rights clause in the contract.Significantly,this asserted right is not without qualification.Article VIexpressly providesthat the "Universityshall not exercisethese rightsarbitrarily,capriciouslyor in bad faith."Moreover, in their noticeof layoff,the employee-painterswere advised by the Respondent that its action was due toa budget reduction.This reason was reiterated by theRespondent in the subsequent union-management discus-sions in the second and third steps of the contractualgrievance procedure.By thus attributing the elimination ofthe paint shop and the layoff to cutbacks in thephysicalplant budget,the Union's requests for the copies of thephysical plantbudget for the current and past 2 years hada definite bearing on thevalidityofthe employees'grievance and thequestion whether the Respondent acted"arbitrarily,capriciously or in bad faith."22Manifestly,these documents would enable the Union to compare andevaluate the physical plant budgets for these years toascertainwhether there was, in fact,a budget cutwarranting the elimination of the paint shop and thelayoff.Furthermore,as the Respondent also denied at a grievancemeeting that the moneys expended during the current yearfor painting subcontracts did not significantly exceed theamount normally allowed for such purposes in prior years,the potential relevance of the budgetary information isreadilyapparent as well.Whether or not the evidence thusdeveloped would be sufficient to persuade the arbitrator tosustain the grievance is beside the point.Under settled lawrecited above, it is the potential relevance of the requestedinformation to the grievance that governsthe Union's rightto disclosure.With respect to the Union's requests for copies of thepainting subcontracts for the current and 2 previous years,Isimilarly find that such information has potentialrelevance to the grievance in question and should thereforebe produced.Conceivably,an unusual increase in paintingsubcontractscould adversely affect the amount of workavailable to employee-painters and their jobsecurity. Thisbeing the case,a disclosure of the requestedmaterial wouldgive the Unionthe opportunityto appraise the situationand determine whether the Respondent had actuallyincreased subcontracting work at the expense of the laid-offemployee-paintersorwhether the subcontractingpractice hadremained relatively stable during the past fewyears, as the Respondent claims. This information, in turn,would have some relevance to the question whether theRespondent acted arbitrarily, capriciously,and in bad faithwhen it eliminated the paint shop and laid off theemployee-painters and thereby violated the contractuallimitation on its managerial prerogatives.Supreme Court observedinN.LRB.v. Acme, supra,436, the Board is notrequired to "await an arbitrator's determination of the relevancy of therequested information before it can enforce the union's statutory rightsunder Section 8(aX5)." See alsoTimken Rolla Bearing,sirpra751-754;TheFafnirBearingCompany v. N.LR. B.,362 F.2d 716, 721-722 (C.A. 2, 1966).21N.LRB.v. Acme,supra437-438.22Cf.Puerto Rico TelephoneCompany v. N.LR.B.,359 F.2d 983,986-987(CA. 1, 1966). 334DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is thus clear that disclosure of the foregoing informa-tion, in all probability,"would be of use to the union incarrying out its statutory duties and responsibilities." 23Doubtlessly,as the exclusive representative of the Respon-dent's employees, the Unionhas a real interest and, indeed,the duty tosee that its constituents are treatedfairly bytheirEmployer and that their contractual rights arerespected and vindicated.Without therequested informa-tion,the Union is hamperedin effectivelyand intelligentlyperformingthis duty andmaking aninformedjudgment ofthemerits of the employee-painters'grievance whether topursue it further or drop it.The law no longer requires thebargaining representative"to playa game of blind man'sbluff"24 in its effort to protect the employees'interests.Had the Union here been furnished with the informationwhen first requested,itmight well have been persuaded toforego processing the grievance to arbitration. Lastly, Ifind nothing in the record or the special circumstances oftheUniversity, as an employer, which warrants deprivingthe Union of its right to disclosure because of the assertedconfidential nature of the requested documents or thepossible damage the University might suffer as a result ofdisclosure.In sum,I find that,by refusing to supply the requestedmaterial to the Union during the second and third steps ofthe grievance procedure and the pendency of the arbitra-tion proceeding,the Respondent breached its bargainingobligation in violation of Section 8(aX5) and (1) of the Act.In so ruling,I, of course, do not determine the merits of theemployee-painters'grievance or the propriety of theRespondent'seliminationof the paint shop and thetermination of the six painters.Matters of this nature areclearly the province of the arbitrator whom the partieshave designated to resolve their dispute in accordance withthe terms of their contract.IV.THE REMEDYPursuantto Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and in any like or related conduct and take certainaffirmative action designed to effectuate the policies of theAct. As I have found that the Respondent has unlawfullyfailed to perform its bargaining obligation by denying theUnion,as the exclusive representative of the Respondent'semployees in an appropriate unit, copies of the physicalplant budget for the current and 2 prior years and copies ofthe painting subcontracts let during theseperiods, whichthe Union has repeatedly requested,I recommend that theRespondent be ordered promptly to furnish such informa-tion to the Union. The posting of an appropriate notice isalso recommended.Uponthe basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.The Unionisa labor organization within themeaning of Section2(5) of the Act.3.All full-time and regular part-time employees em-ployed by theRespondent in the maintenance andservicing of BostonUniversityin the Commonwealth ofMassachusetts, exclusive of student employees,employeesdirectly assigned to academic departments,office clericalemployees,professional employees,guards and supervisorsas defined in Section 2(11) of the Act, constitute a unitappropriatefor the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all timesmaterial herein, the Unionhas been theexclusive bargaining representative of the employees in theaforesaidappropriateunit within the meaning of Section9(a) of the Act.5.By refusing to furnishthe Unionwith copies of thephysical plant budget forthe current and 2 prior years andcopies of the painting subcontracts let during the sameyears,for use in connection with the prosecution of thegrievanceof theRespondent's laid-off employee-painters,the Respondent engaged in unfair labor practices withinthe meaning of Section 8(aX5) and(1) of the Act.6.The aforesaidunfair laborpracticesaffect commercewithin the meaning ofSection 2(6) and(7) of the Act.Upon the foregoingfindings of fact,conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, as amended, I hereby issuethe following recommend-ed:ORDER 25The Respondent,Trustees of BostonUniversity,Boston,Massachusetts,its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to perform its statutory bargaining obliga-tion owing to Building and Service Employees'Interna-tionalUnion, Local 254, AFL-CIO, as the exclusiverepresentative of the Respondent's employees in the unitdescribed below,by refusing to furnish the Union withinformation relevant and necessary for the proper prosecu-tion of the grievance filed by its six employee-painters:All full-time and regularpart-time employees employedby theRespondent in the maintenance and servicing ofBoston University in the Commonwealth of Massachu-setts, exclusive of student employees, employees direct-ly assigned to academic departments,office clericalemployees,professional employees,guards and super-visors as defined in Section2(11) of the Act.(b) In anylikeor relatedmanner interfering with,restraining,or coercing employeesin the exerciseof their23N LR.B. v. Acme, supra,437.conclusions, and recommendedOrderherein shall, as provided in Sec.24The Fafnir Bearing Company v. NLRB,362 F.2d 716, 721 (C.A.2,102.48 of the Rules and Regulations,be adopted by the Board and become1966).its findings,conclusions,and Order, and all objections thereto shall be25 In the event no exceptions are filed asprovided by Sec.102.46 of thedeemed waived for all purposes.Rules and Regulationsof the National Labor RelationsBoard,the findings, TRUSTEES OF BOSTON UNIVERSITY335bargaining rights through the above-named Union, whichare guaranteed to them in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Furnish the above-named Union with copies of thephysical plant budget for the current and 2 previous yearsand copies of the painting subcontracts entered into withoutside contractors during the same years, for use inconnection with the prosecution of the grievance filed bythe Respondent's laid-off employee-painters which is nowpending before an arbitrator.(b) Post at its physical plant office in Boston, Massachu-setts,copies of the attached notice marked "AppendixB."26 Copies of said notice, on forms provided by theRegional Director for Region 1, after being duly signed bythe Respondent's authorized representative, shall be postedby the Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Order, what stepsthe Respondent has taken to comply herewith.26 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIX Bappropriateunitdescribed below, by refusing tofurnish theUnion withinformation relevant andnecessary for the proper prosecution of thegrievancefiled by our laid-off employee-painters:All full-time and regularpart-time employeesemployed bythe Respondent in the maintenanceand servicing of BostonUniversity in the Com-monwealth of Massachusetts,exclusive of studentemployees, employees directlyassigned to aca-demic departments,office clericalemployees,professional employees,guards and supervisors asdefined inSection 2(11) of the Act.WE WILL NOTinterferewith,restrain,or coerceemployeesin the exercise of their bargaining rightsthrough theabove-namedUnion, whichare guaranteedto them inSection 7 of the Act.WE WILL furnish the above-named Union withcopies of the physical plant budgetfor the current and2 previous years and copies of the painting subcon-tracts entered into with outside contractorsduring thesameyears, for use in connection with the prosecutionof the grievance filed by our laid-off employee-painterswhich is now pending before an arbitrator.DatedByNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to perform our statutorybargaining obligation owing to Building and ServiceEmployees' International Union, Local 254, AFL-CIO,as the exclusive representative of our employees in theTRUSTEES OF BOSTONUNIVERSrrY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the date of postingand mustnot be altered, defaced,or covered by any other material.Any questionsconcerningthis notice or compliance withitsprovisionsmay be directed to theBoard'sOffice,Seventh Floor,Bulfinch Building, 15 New ChardonStreet,Boston,Massachusetts02114, Telephone 617-223-3300.